Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-9, 11-16, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11-16, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20130021929) in view of KHAY-IBBAT et al. (US 20150092575).

Regarding claim 1, KIM (US 20130021929) teaches a method comprising:
measuring, at a first UE device while being served by a base station, a first Reference Signals Received Power (RSRP) level (fig. 4, par. 160, measurement of RECEPTION SIGNAL FROM WIDE AREA BASE STATION); 
measuring, at the first UE device while being served by the base station, a second RSRP level (fig. 4, par. 160, measurement of RECEPTION SIGNAL FROM LOCAL NODE); 
detecting, by the first UE device while being served by the base station, that a change between the first RSRP level and the second RSRP level is greater than a threshold amount (fig. 4, par. 160, different between the RECEPTION SIGNAL FROM WIDE AREA BASE STATION and RECEPTION SIGNAL FROM LOCAL NODE is greater than a predetermined offset);
after detecting the change is greater than the threshold amount, reporting a radio condition of the first UE device to the base station, the radio condition different from the detected change in RSRP level (par. 167, parameter information related to threshold values or reference values for events…related to measurement and measurement report setting; par. 168, The terminal 501 performs measurement according to the settings of the base station 501, and reports the results of the measurements; par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation);
However, KIM does not teach receiving, at the first UE device from the base station, a rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device; and implementing the rate recommendation while being served by the base station.
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches receiving, at the first UE device from the base station, a rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device (par. 96, 100, the wireless communication device receives a codec rate change response, implementing the codec rate for the VoLTE call in par. 97); and
implementing the rate recommendation while being served by the base station (par. 100, implementing the codec rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of KIM to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 
Regarding claim 3, KIM (US 20130021929) teaches the method of claim 1, further comprising: upon the occurrence of a triggering event, reporting the radio condition of the first UE device to the base station (par. 167, parameter information related to threshold values or reference values for events…related to measurement and measurement report setting; par. 168, The terminal 501 performs measurement according to the settings of the base station 501, and reports the results of the measurements; par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation).

Regarding claim 4, KIM (US 20130021929) teaches the method of claim 3, wherein the triggering event comprises the radio condition changing by a threshold amount relative to a reference level (par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation).

Regarding claim 5, KIM (US 20130021929) teaches the method of claim 4, wherein the radio condition comprises a measured Reference Signals Received Power (RSRP) level (par. 116, RSRP or RSRQ; par. 167, 168, 173), and 
wherein the reference level comprises a reference RSRP level ((par. 116, 167, 168, 173, the different of RSRP or RSRQ compare with threshold).

Regarding claim 6, KIM (US 20130021929) does not teach the method of claim 2, further comprising: receiving, at the first UE device, a request for a preferred bit rate.
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches receiving, at the first UE device, a request for a preferred bit rate (par. 96, 97, 100, the wireless communication device 802 and second communication device 806 agreeing to a first codec rate to be used by the wireless communication device 802).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of KIM to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 

Regarding claim 7, KIM (US 20130021929) does not explicitly teach the method of claim 6, further comprising: transmitting, from the first UE device, a preferred bit rate.
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches transmitting, from the first UE device, a preferred bit rate (par. 96, 99, 100, the wireless communication device 802 sending a codec rate change request to the network 804 and/or to the second communication device 806).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of KIM to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 


Regarding claim 8, KIM (US 20130021929) teaches a system comprising:
a base station, a first user equipment (UE) device, and a second UE device (fig. 1, 2, base stations and user equipments);
the first user equipment (UE) device (fig. 1, 2, user terminal) comprising:
	a receiver configured to:
		receive and measure a first Reference Signals Received Power (RSRP) level while the first UE device is being served by the base station (fig. 4, par. 160, measurement of RECEPTION SIGNAL FROM WIDE AREA BASE STATION); and
		receive and measure a second RSRP level while the first UE device is being served by the station (fig. 4, par. 160, measurement of RECEPTION SIGNAL FROM LOCAL NODE);
	a controller configured to detect, that a change between the first RSRP level and the second RSRP level is greater than a threshold amount (fig. 4, par. 160, different between the RECEPTION SIGNAL FROM WIDE AREA BASE STATION and RECEPTION SIGNAL FROM LOCAL NODE is greater than a predetermined offset); and
	a transmitter configured to transmit, after a detection that the change between the first RSRP level and the second RSRP level is greater than a threshold amount, a radio condition of the first UE device to the base station, the radio condition different from the detected change in RSRP level (par. 167, parameter information related to threshold values or reference values for events…related to measurement and measurement report setting; par. 168, The terminal 501 performs measurement according to the settings of the base station 501, and reports the results of the measurements; par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation).
However, KIM does not teach the base station comprising a transmitter configured to transmit a rate recommendation in response to the radio condition,
the receiver configured to receive the rate recommendation, the controller configured to implement the rate recommendation for a Voice over Long-Term Evolution (VoLTE) call between the first UE device and the second UE device while the first device is being served by the base station. 
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches the base station comprising a transmitter configured to transmit a rate recommendation in response to the radio condition (par. 96, 100, the wireless communication device receives a codec rate change response for communication between the wireless communication devices),
the receiver configured to receive the rate recommendation, the controller configured to implement the rate recommendation for a Voice over Long-Term Evolution (VoLTE) call between the first UE device and the second UE device while the first device is being served by the base station (par. 96, 100, the wireless communication device receives a codec rate change response for communication between the wireless communication devices, implementing the codec rate for the VoLTE call in par. 97). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of KIM to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 


Regarding claim 11, KIM (US 20130021929) teaches the system of claim 8, wherein the transmitter of the first UE device is further configured to transmit, upon the occurrence of a triggering event, the radio condition of the first UE device to the base station (par. 167, parameter information related to threshold values or reference values for events…related to measurement and measurement report setting; par. 168, The terminal 501 performs measurement according to the settings of the base station 501, and reports the results of the measurements; par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation).

Regarding claim 12, KIM (US 20130021929) teaches the system of claim 11, wherein the triggering event comprises the radio condition changing by a threshold amount relative to a reference level (par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation).

Regarding claim 13, KIM (US 20130021929) teaches the system of claim 12, wherein the radio condition comprises a measured Reference Signals Received Power (RSRP) level (par. 116, RSRP or RSRQ; par. 167, 168, 173), and wherein the reference level comprises at least one of the following: a reference RSRP level (par. 116, RSRP or RSRQ; par. 167, 168, 173).

Regarding claim 14, KIM (US 20130021929) does not explicitly teach the system of claim 9, wherein the transmitter of the base station is further configured to transmit, to the first UE device, a request for a preferred bit rate.
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches wherein the transmitter of the base station is further configured to transmit, to the first UE device, a request for a preferred bit rate (par. 96, 97, 100, the wireless communication device 802 and second communication device 806 agreeing to a first codec rate to be used by the wireless communication device 802).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of KIM to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 


Regarding claim 15, KIM (US 20130021929) does not explicitly teach the system of claim 14, wherein the base station further comprises a receiver configured to receive a preferred bit rate from the first UE device.
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches wherein the base station further comprises a receiver configured to receive a preferred bit rate from the first UE device (par. 96, 99, 100, the wireless communication device 802 sending a codec rate change request to the network 804 and/or to the second communication device 806).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of KIM to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 


Regarding claim 16, KIM (US 20130021929) teaches a first user equipment (UE) device (fig. 4, user terminal) comprising: 
a receiver configured to: 
receive and measure a first Reference Signals Received Power (RSRP) level while the first UE device is being served by a base station (fig. 4, par. 160, measurement of RECEPTION SIGNAL FROM WIDE AREA BASE STATION); and 
receive and measure a second RSRP level while the first UE device is being served by the station (fig. 4, par. 160, measurement of RECEPTION SIGNAL FROM LOCAL NODE); 
a controller configured to detect, that a change between the first RSRP level and the second RSRP level is greater than a threshold amount (fig. 4, par. 160, different between the RECEPTION SIGNAL FROM WIDE AREA BASE STATION and RECEPTION SIGNAL FROM LOCAL NODE is greater than a predetermined offset); and a transmitter configured to transmit, after a detection that the change between the first RSRP level and the second RSRP level is greater than a threshold amount, a radio condition of the first UE device to a base station, the radio condition different from the detected change in RSRP level (par. 167, parameter information related to threshold values or reference values for events…related to measurement and measurement report setting; par. 168, The terminal 501 performs measurement according to the settings of the base station 501, and reports the results of the measurements; par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation); 
However, KIM does not teach the receiver configured to receive, from the base station, a rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device, the controller configured to implement the rate recommendation while the first UE device is being served by the base station.
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches the receiver configured to receive, from the base station, a rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device (par. 96, 100, the wireless communication device receives a codec rate change response, implementing the codec rate for the VoLTE call in par. 97), the controller configured to implement the rate recommendation while the first UE device is being served by the base station (par. 100, implementing the codec rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of MCDIARMID to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 


Regarding claim 21, KIM (US 20130021929) teaches the first UE device of claim 16, wherein the transmitter of the first UE device is further configured to transmit, upon the occurrence of a triggering event, the radio condition of the first UE device to the base station (par. 167, parameter information related to threshold values or reference values for events…related to measurement and measurement report setting; par. 168, The terminal 501 performs measurement according to the settings of the base station 501, and reports the results of the measurements; par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation).

Regarding claim 22, KIM (US 20130021929) teaches the first UE device of claim 21, wherein the triggering event comprises the radio condition changing by a threshold amount relative to a reference level (par. 173, causes the terminal to perform measurement report or sets an event for reporting to the base station only when the difference between the reception signals is greater than the set value, thereby setting a CoMP operation mode or controlling CoMP operation).

Regarding claim 23, KIM (US 20130021929) teaches the first UE device of claim 22, wherein the radio condition comprises a measured Reference Signals Received Power (RSRP) level (par. 116, RSRP or RSRQ; par. 167, 168, 173).

Regarding claim 24, KIM (US 20130021929) does not teach the first UE device of claim 16, wherein the receiver is further configured to receive, from the base station, a request for a preferred bit rate.
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches wherein the receiver is further configured to receive, from the base station, a request for a preferred bit rate (par. 96, 97, 100, the wireless communication device 802 and second communication device 806 agreeing to a first codec rate to be used by the wireless communication device 802).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of KIM to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 


Regarding claim 25, KIM (US 20130021929) teaches the first UE device of claim 24, wherein the transmitter is further configured to transmit a preferred bit rate from the first UE device.
But, KHAY-IBBAT et al. (US 20150092575) in a similar or same field of endeavor teaches wherein the transmitter is further configured to transmit a preferred bit rate from the first UE device  (par. 96, 99, 100, the wireless communication device 802 sending a codec rate change request to the network 804 and/or to the second communication device 806).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KHAY-IBBAT in the system of KIM to provide codec rate change based on the channel quality.
The motivation would have been to observe the channel quality as effecting the audio for improving the handover based on the audio quality. 


Claims 2, 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20130021929) and KHAY-IBBAT et al. (US 20150092575) as applied to claims 1, 8, 16 above, and further in view of MCDIARMID et al. (US 20170195932).

Regarding claim 2, KIM does not teach the method of claim 1, wherein the rate recommendation comprises a bit rate supported by the base station.
But, MCDIARMID in a similar or same field of endeavor teaches wherein the rate recommendation comprises a bit rate supported by the base station (par. 70, supportable codec with supported bit rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MCDIARMID in the system of KIM and KHAY-IBBAT to determine the base station support the codec with support rate.
The motivation would have been to ensure the reliable communication through the network for the support rate. 

Regarding claim 9, KIM does not teach the system of claim 8, wherein the rate recommendation comprises a bit rate supported by the base station.
But, MCDIARMID in a similar or same field of endeavor teaches wherein the rate recommendation comprises a bit rate supported by the base station (par. 70, supportable codec with supported bit rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MCDIARMID in the system of KIM and KHAY-IBBAT to determine the base station support the codec with support rate.
The motivation would have been to ensure the reliable communication through the network for the support rate. 

Regarding claim 20, KIM does not teach the first UE device of claim 16, wherein the rate recommendation comprises a bit rate supported by the base station.
But, MCDIARMID in a similar or same field of endeavor teaches wherein the rate recommendation comprises a bit rate supported by the base station (par. 70, supportable codec with supported bit rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MCDIARMID in the system of KIM and KHAY-IBBAT to determine the base station support the codec with support rate.
The motivation would have been to ensure the reliable communication through the network for the support rate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/15/2022